UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6567



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


PAMELA J. ANDERSON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-96-95)


Submitted:   August 29, 2000                 Decided:   October 19, 2000


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela J. Anderson, Appellant Pro Se. John Phillip Ellington,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela J. Anderson appeals the district court’s order denying

her motion to suspend imposition of sentence. We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Anderson, No. CR-96-95 (E.D. Va. Apr.

4, 2000).*    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s judgment or order is marked as
“filed” on April 3, 2000, the district court’s records show that it
was entered on the docket sheet on April 4, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2